Poch, J. This matter comes before the Court upon the joint stipulation of the parties, in which the parties have agreed upon the liability of the Respondent and the amount of damages sustained by the Claimant. It appearing to the Court that the facts and the law as to Respondent’s liability and the amount due to Claimant are not in dispute, and that the joint stipulation entered into by the parties is fair and reasonable. The Court hereby awards Claimant, Delta Casualty Company as subrogee of Willie Spivey, the amount of $300.00.